Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, 17, 20, 21 in the reply filed on 12/01/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	See MPEP 2164.

In the instant case, the breadth of the claims include a superconductor composition of matter including a first and second region wherein the first region comprises an electrical insulator or semiconductor and a second region comprises a metallic electrical conductor, said second region extending through the solid, a subset of said second region comprising surface metal unit cells that are adjacent to at least one unit cell from the first region. 
The amount of direction provided by applicant does not provide sufficient written description to convey that applicant was in possession of such material (i.e. no working examples or detailed explanation of method of making). Additionally, the superconductor art has a high level of unpredictability. Therefore, the quantity of . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the metal-monoxides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.	
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2006/0094603).
Li teaches a superconducting composition of matter (abstract; para. 0061) comprising a dopant added to the superconductor precursor wherein the dopant includes calcium oxide, titanium oxide, aluminum oxide, vanadium oxide, inter alia (para. 0063). 
Regarding the limitation of a first region and a second region, said regions comprising unit cells of a solid, said first region comprising an electrical insulator or semiconductor, said second region comprising a metallic electrical conductor, said second region extending through the solid, a subset of said second region comprising surface metal unit cells that are adjacent to at least one unit cell from the first region, it appears that Li teaches a substantially similar product including a superconductor composition comprising a dopant added to the superconductor precursor wherein the dopant includes calcium oxide, titanium oxide, aluminum oxide, vanadium oxide, inter alia (para. 0063). Additionally, it appears that the process of making the film in Li is substantially similar to that of the claimed invention. See paragraph 0063 of Li and pages 36-37 of the instant specification. Therefore, it appears that the product of the process of Li is substantially similar to the product produced by the process of the claimed invention. 
Additionally, it would have been further obvious to provide a ratio of the number of said surface metal unit cells to the total number of unit cells in the second region being at least 20 percent as Li teaches that a plurality of additives are present in the precursor solution (para. 0063, claim 15) and one of skill in the art would be able to determine the ratio through routine experimentation in the absence of unexpected results.
Regarding claims 2-7, Li teaches a dopant added to the superconductor precursor wherein the dopant includes calcium oxide, titanium oxide, aluminum oxide, vanadium oxide, inter alia (para. 0063). 
Regarding claims 8-13, 17, 20-21; Li teaches a superconducting composition of matter (abstract; para. 0061) comprising a dopant added to the superconductor precursor wherein the dopant includes calcium oxide, titanium oxide, aluminum oxide, vanadium oxide, inter alia (para. 0063). It appears that the limitations of claims 8-13, 17, 20-21 are necessarily met by the prior art as Li teaches the additive elements are added to the precursor solution of the superconductor (para. 0063). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735